DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the electrical circuit is an electronic computer executing a program held in non-transitory memory and communicating with an interface for communicating control signals to external devices.
In regards to claim 4, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the site of the microgrid further includes an export circuit connecting the site grid to the microgrid for export of power from the site grid and wherein the electrical circuit further holds a control function parameter and a control function for exporting power through the export circuit and receives the measure of electrical energy storage to generate a control signal to the export circuit operating to connect and disconnect the site grid to and from the microgrid for the export of power independent of data from other sites of the microgrid.
In regards to claim 6, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the energy storage sensor input communicates with multiple energy stores of the site and wherein the measure of electrical energy storage is a composite of the energy stored in the multiple energy stores.
In regards to claim 16, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a grid connection circuit providing: a switch for interconnecting the microgrid and grid according to a switch control signal; a power meter sensor measuring an amount of energy electricity transferred between the microgrid and grid to provide a transfer measurement signal; and a grid connection electrical circuit storing a control function parameter for the{01631933.DOC / }Application No. 16/677,326Response to Office Action dated May 10, 2021 Page 7 of 9switch and at least one of an import limit and export limit describing an amount of power limitations on electricity to be exported from the microgrid to the grid or imported to the microgrid from the grid to generate the switch control signal according to a control function being a function of a measure of the amount of energy transfer the transfer measurement signal and the control function parameter, the control signal operating to connect and disconnect the site grid from the microgrid independent of data from other sites of the microgrid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896